Exhibit 10.1


[Home Depot Letterhead]












August 13, 2019




Richard McPhail




Dear Richard:


I am pleased to confirm The Home Depot, Inc.’s (the “Company”) offer to you of
the position of EVP, Chief Financial Officer reporting directly to me, effective
September 1, 2019. Your annual base salary will be $700,000, payable in equal
bi-weekly installments. Your next salary review will be held in April of 2020,
with salary reviews held annually thereafter.


In addition to your base salary, you will be eligible to participate in the
Management Incentive Plan (“MIP”) for Officers which provides an annual
incentive target of up to 100% of your base salary. MIP will be paid annually
based on achievement of the established financial goals. The earned incentive,
if any, will be prorated based on the number of full months since the effective
date of your new position. To be eligible for payment of any incentive, you must
be employed on the day on which the incentive is paid.


The Home Depot has typically awarded an annual equity grant to Executive Vice
Presidents in March of each year under the Amended and Restated 2005 Omnibus
Stock Incentive Plan (the “Omnibus Plan”).  Currently, equity awards for
Officers in March 2020 are expected to consist of performance based restricted
stock, stock options, and performance shares.  Vesting and performance goals for
these awards are established annually for each grant. Annual equity awards are
not guaranteed as compensation, and there is no minimum or guaranteed award.


At the next regularly scheduled quarterly meeting of the Leadership Development
and Compensation Committee of The Home Depot, Inc. Board of Directors following
the effective date of your new position, you will receive a grant under the
Omnibus Plan of the greatest number of whole shares of restricted common stock
of The Home Depot, Inc. (“Common Stock”) resulting from dividing $250,000 by the
closing stock price on the grant date, vesting 50% after 30 months and 50% after
60 months. Once these provisions lapse, the shares will be yours, free and clear
of restrictions, subject to the applicable provisions of the Omnibus Plan and
award document. You will also receive a grant of nonqualified stock options
under the Omnibus Plan equal to the greatest number of whole shares of Common
Stock resulting from dividing $250,000 by the grant date accounting cost of the
stock options, with an exercise price equal to the closing stock price on the
grant date. Twenty-five percent of the stock options will become exercisable on
the second, third, fourth and fifth anniversaries of the grant date. Expiration
of all stock options will be the earlier of ten years from the grant date,
employment termination, or any earlier time provided by the Omnibus Plan or your
award document. As a condition to receiving any equity grant, you agree to
comply with The Home Depot, Inc.’s Securities Laws Policy.


You will continue to be eligible to participate in The Home Depot, Inc.’s
Employee Stock Purchase Plan. The plan affords you the opportunity to purchase
The Home Depot, Inc. common stock at a 15% discount through payroll deductions.


 
You will continue to eligible to participate in The Home Depot Deferred
Compensation Plan for Officers. This plan affords you the opportunity to defer
up to 50% of your base salary and 100% of your MIP payment into the plan.


The terms of your annual base salary, the MIP and other benefits set forth
herein are subject to future modification or termination at the Company’s
discretion. All compensation and benefits are subject to any required tax
withholding.


You agree that you will devote your full business time and attention to your job
with The Home Depot and that your job with The Home Depot will be your sole
occupation during the time you are employed with the Company. Except





--------------------------------------------------------------------------------

Exhibit 10.1


for passive personal investment or charitable work for nonprofit organizations,
as of the date you begin employment with The Home Depot, you will not perform
any work for any person or entity for which you receive any form of
compensation, including cash, equity, or in-kind payments, without the express
written consent of the Executive Vice President - Human Resources of The Home
Depot, Inc.


You agree that you shall not, without the prior express written consent of the
Executive Vice President - Human Resources of The Home Depot, Inc., engage in or
have any financial or other interests in, or render any service in any capacity
to any Competitor or supplier of the Company, its parents, subsidiaries,
affiliates, or related entities during the course of your employment with the
Company. Hereinafter, the Company and its parents, subsidiaries, affiliates and
related entities are referred to collectively as the “Company-Related Parties.”
Notwithstanding the foregoing, you shall not be restricted from owning
securities of corporations listed on a national securities exchange or regularly
traded by national securities dealers, provided that such ownership was acquired
in a manner not prohibited by the Company’s Conflict of Interest policy. The
provisions of this paragraph shall apply to you and your immediate family
members.


You acknowledge that through your employment with the Company, you will acquire
and have access to Confidential Information of the Company-Related Parties. You
agree that the Company may prevent the use or disclosure of its Confidential
Information through use of an injunction or other means and acknowledge that the
Company-Related Parties have taken reasonable steps necessary to protect the
secrecy of the Confidential Information. You agree that you will not disclose
any Confidential Information to any third party, and you further agree to return
all documents or any other item or source containing Confidential Information or
any other property of the Company-Related Parties, to the Company immediately
upon termination for any reason of your employment with the Company. This
obligation shall remain in effect, both during and after your employment, for as
long as the information or materials in question retain their status as
Confidential Information. This letter is not intended to, and does not, alter
either the Company-Related Parties’ rights or your obligations under any state
or federal statutory or common law regarding trade secrets and unfair trade
practices. For purposes of this letter, “Confidential Information” means any
data or information that belongs and is valuable to the Company-Related Parties
and not generally known to competitors of the Company-Related Parties or other
outsiders, regardless of whether the Confidential Information is in printed,
written or electronic form, retained in your memory or has been compiled or
created by you, including but not limited to information related to: operations,
services, information technology, computer systems, marketing, advertising,
e-commerce, interconnected retail, technical, financial, human resources,
personnel, staffing, payroll, information about employee compensation and
performance, merchandising, pricing, strategic planning, product, vendor,
supplier, customer or store planning data, construction, data security
information, private brands, supply chain, or other information similar to the
foregoing.


By accepting this offer, you acknowledge and agree that, as a key executive of
the Company, you will receive training and Confidential Information regarding,
among other things, the Company-Related Parties’ operations, services,
information technology, computer systems, marketing, advertising, e-commerce,
interconnected retail, technical, financial, human resources, personnel,
staffing, payroll, information about employee compensation and performance,
merchandising, pricing, strategic planning, product, vendor, supplier, customer
or store planning data, construction, data security information, private brands,
supply chain, and/or other business processes, and that you have been and will
be provided and entrusted with access to the Company-Related Parties’ customer
and employee relationships and goodwill. You further acknowledge that such
Confidential Information, including trade secrets and other business processes,
are utilized by the Company-Related Parties throughout the entire United States
and in other locations in which it conducts business. You further acknowledge
and agree that the Company-Related Parties’ Confidential Information, customer,
service provider, vendor and employee relationships, and goodwill are valuable
assets of the Company-Related Parties and are legitimate business interests that
are properly subject to protection through the covenants contained in this
letter. Consequently, you agree that during the Restricted Period you shall not,
directly or indirectly, enter into or maintain an employment, contractual or
other business relationship, in the United States, in which (A) you own an
equity interest in a Competitor greater than one percent (1%) of its outstanding
equity, or manage, operate, finance, or control a Competitor; or (B) you provide
services or perform duties for a Competitor that (i) are the same as or similar
to the services or job duties you performed for the Company at any point during
the two-year period prior to the termination of your employment, or (ii) involve
executive, managerial, financial, or other significant leadership
responsibilities. “Competitor” shall mean (X) the following companies or
entities, including their subsidiaries, affiliates, franchisees, or business
units: Lowe’s Companies, Inc.; Sears Holding Corp.; Amazon.com; Menard, Inc.; HD
Supply Holdings, Inc.; Floor & Decor; Ace Hardware; True Value Company; Lumber
Liquidators; J.C. Penney; Wayfair; and Wal-Mart; or (Y) any company or entity
that sells or offers Competitive Products or Services that, in combination with
its subsidiaries, affiliates, franchisees, or business units (a) operates more
than 100 retail outlets in the United States; or (b) generates more than $150
million in annual revenue. To the extent that any Competitor is sold, merged,
combined, renamed, or restructured, the terms of this letter shall apply with
regard to such Competitor’s





--------------------------------------------------------------------------------

Exhibit 10.1


successors-in-interest and assigns. “Competitive Products or Services” means
anything of commercial value of the type offered, provided or sold by the
Company-Related Parties, in the United States, within two (2) years prior to
termination of your employment and during the Restricted Period, including,
without limitation: goods; personal, real, or intangible property; services;
financial products; business opportunities or assistance; or any other object or
aspect of business conducted or provided by Company-Related Parties. “Restricted
Period” shall mean the period during which you are employed with the Company and
for a period of eighteen (18) months following the termination of your
employment, regardless of the reason for such termination.


In the event you wish to enter into any relationship or employment prior to the
end of the Restricted Period which may be covered by the above non-compete
provision, you agree to request and first receive written permission from the
Executive Vice President - Human Resources before entering any such relationship
or employment. The Company may approve or may not approve of the relationship or
employment in its sole and absolute discretion.


You acknowledge that through your employment with the Company you will acquire
and have access to confidential and proprietary information concerning the
performance and qualifications of Company employees. Accordingly, you agree that
during the course of your employment and for a period of twenty-four (24) months
following the termination of your employment with the Company, you will not
directly or indirectly, on your own behalf or on behalf of any other entity or
person, Solicit any person who is, or during the last twelve (12) months of your
employment with the Company was, an employee of any of the Company-Related
Parties, with whom you had material contact during your employment, or with
respect to whom you obtained or had access to Confidential Information while
employed with the Company, to terminate his or her employment or other
relationship with any of the Company-Related Parties, or to refer any such
employee to anyone, without the prior written approval from the Executive Vice
President - Human Resources. For purposes of this paragraph, “Solicit” shall
include any solicitation, enticement, or encouragement whatsoever, regardless of
which party initiated the initial contact, as well as any direct or indirect
involvement in the recruitment, referral, interviewing, hiring, or setting of
the initial terms and conditions of employment.


This is a conditional offer contingent on drug test results. As a condition to
your employment, you must take and pass a drug test. A positive drug test result
will result in the denial of your employment. Drug testing must be done within
48 hours from receipt of this letter. Information about the process for taking
the drug test is enclosed.


You acknowledge and agree that each of the covenants in this letter is
reasonable, appropriate, and narrowly tailored to protect the Company’s
legitimate interest, including but not limited to its legitimate interest in
protecting Company Related Parties’ Confidential Information, and that your full
compliance with such restrictions will not unduly or unreasonably interfere with
your ability to obtain other gainful employment. If any of the provisions of
such covenants should ever be held by a court of competent jurisdiction to
exceed the scope permitted by applicable law, such provision or provisions shall
be automatically modified to such lesser scope as such court may deem just and
proper for the reasonable protection of the Company’s legitimate business
interests.


You further acknowledge that you had a full and free choice as to whether to
accept the terms of this letter, and that by accepting the position offered
herein, you consent to be bound by all terms of this letter.


Nothing herein is intended to prohibit you from reporting possible violations of
law or regulation to any governmental agency or entity having responsibility to
investigate same or from making any truthful statement in
connection with any legal proceeding or investigation by any governmental agency
or entity.


Pursuant to 18 U.S.C. § 1833(b), nothing in this letter shall be interpreted to
expose you to criminal or civil liability under Federal or state trade secret
law for disclosure, in confidence, of trade secrets (i) to Federal, state, and
local government officials, directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document filed in a lawsuit or other proceeding,
provided the filing is made under seal and otherwise protected from disclosure
except pursuant to court order.  If you file a lawsuit for retaliation for
reporting a suspected violation of law, you may disclose trade secrets to your
attorney and use the trade secret information in a court proceeding, provided
that you file any document containing the trade secret under seal and you do not
otherwise disclose the trade secret, except pursuant to court order.


This letter should not be construed, nor is it intended, to be a contract of
employment for a specified period of time or in any way limiting the Company’s
right to terminate the employment relationship. Your employment relationship is
“at will.” The Company reserves the right to terminate your employment with or
without cause at any time.


This letter supersedes any prior employment agreement or understandings, written
or oral between you and the





--------------------------------------------------------------------------------

Exhibit 10.1


Company-Related Parties and contains the entire understanding of the Company and
you with respect to the subject matter hereof, except that this letter does not
supersede or limit your post-employment restrictions or obligations to the
Company-Related Parties that may be contained in any other agreement between you
and the Company-Related Parties, such as equity award agreements.


The terms of this letter shall be binding on, and in favor of, the Company’s
successors in interest and assigns.


This letter shall be construed, interpreted and applied in accordance with the
law of the State of Georgia, without giving effect to any choice of law
provisions thereof that would require the application of any other
jurisdiction’s laws. You agree to irrevocably submit any dispute arising out of
or relating to this letter to the exclusive jurisdiction of the Atlanta Division
of the U.S. District Court for the Northern District of Georgia, or if federal
jurisdiction is not available, the Superior Court of Cobb County, Georgia. You
also irrevocably waive, to the fullest extent permitted by applicable law, any
objection you may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute, and you agree to personal jurisdiction and to
accept service of legal process from the courts of Georgia. Subject to the
parties agreement set forth above regarding modification, in the event any
provision in this letter is determined to be legally invalid or unenforceable by
any court of competent jurisdiction, and cannot be modified to be enforceable,
the affected provision shall be stricken from the letter, and the remaining
terms of the letter and its enforceability shall remain unaffected. You agree to
accept service of process by mail or by any other means sufficient to ensure
that you receive a copy of the items served.


Richard, we are pleased to extend this offer to you, and we are excited about
the opportunities that your leadership will bring to this new role. We have
enclosed a copy of this letter for your records. Please sign, date and return
the original to us.


Sincerely,




/s/ CRAIG MENEAR
 
Craig Menear
CEO



I accept this offer as EVP, Chief Financial Officer to the foregoing terms and
conditions:
/s/ Richard McPhail
 
8/20/2019
Richard McPhail
 
Date Signed










